DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on November 27, 2020 as well as the telephone interview on December 21, 2020.
Claims 1-3 and 5-13 were amended by applicant and are hereby entered. 
Claims 14-20 were newly added by applicant and hereby entered.
Claims 1-2, 5, 11-12, 14-15, 18, and 20 have been amended by Examiner’s amendment (see attached).  
Claim 10 has been cancelled by Examiner’s amendment (see attached).  
Claims 1-9 and 11-20 are currently pending and have been examined. 
The terminal disclaimer filed on December 3, 2020 has been considered; and has been subsequently approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Gerald Chan on December 21, 2020 for the claim amendments.  

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim amendment has been amended by examiner’s amendment (see attached) to bring additional claim limitations similar to the parent patents.  
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable in ordered combination because it is a practical application.  Specifically, the following limitations:
sampling sensor data over a time interval using an onboard vehicle system rigidly coupled to an ego-vehicle; 
at a processor of the onboard vehicle system, determining a set of event parameters, wherein at least one of the event parameters is based on the sensor data, wherein the event parameters are associated with a vehicle event occurring within the time interval, wherein the set of event parameters comprises: 
a first event parameter comprising a participant identifier, 
a second event parameter comprising an acceleration of the ego-vehicle during the time interval, and 
a third event parameter comprising an attitudinal shift of the ego-vehicle during the time interval; 
computing a loss probability based on 
in response to the loss probability exceeding a threshold probability, determining insurance claim data based on 
transmitting the insurance claim data to a recipient;
wherein the sensor data comprise image data, and wherein the act of determining the third event parameter comprising the attitudinal shift of the ego-vehicle comprises: 
determining a first position of an object depicted in a first frame of the image data at a first time point within the time interval; 
determining a second position of the object or another object depicted in a second frame of the image data at a second time point within the time interval subsequent to the first time point; and
Please also see the reasons for allowance in the parent applications.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. It is noted the priority date for the claims has support to the originally filed application June 16, 2017.  The applicant has claimed:
sampling sensor data over a time interval using an onboard vehicle system rigidly coupled to an ego-vehicle; 
at a processor of the onboard vehicle system, determining a set of event parameters, wherein at least one of the event parameters is based on the sensor data, wherein the event parameters are associated with a vehicle event occurring within the time interval, wherein the set of event parameters comprises: 
a first event parameter comprising a participant identifier, 
a second event parameter comprising an acceleration of the ego-vehicle during the time interval, and 
a third event parameter comprising an attitudinal shift of the ego-vehicle during the time interval; 
computing a loss probability based on 
in response to the loss probability exceeding a threshold probability, determining insurance claim data based on 
transmitting the insurance claim data to a recipient;
wherein the sensor data comprise image data, and wherein the act of determining the third event parameter comprising the attitudinal shift of the ego-vehicle comprises: 
determining a first position of an object depicted in a first frame of the image data at a first time point within the time interval; 
determining a second position of the object or another object depicted in a second frame of the image data at a second time point within the time interval subsequent to the first time point; and
The following prior art of reference have been deem most relevant to the allowed claim(s):
Breed (U.S. Pub No. 20080051957 A1) discloses a vehicle including a compartment receivable of an object and a system for tracking the object includes at least one imaging device each arranged to receive an image of a portion of the compartment containing the object and a control unit coupled to each imaging device and which controls the imaging device to obtain a 
Stiegler (US Pub No. 20080049975 A1) discloses a method for imaging the surrounding of a vehicle is provided. The method includes the steps of (i) taking a series of two dimensional images of the vehicle surrounding, (ii) taking a series of three dimensional images of the vehicle surrounding that including depth information, (iii) determining at least one object in an area of interest in one of the series of images and tracking the object in the area of interest, (iv) processing the others of the series of images to retrieve object information from said other series of images, (v) adjusting the objects to be tracked in the one series of images in accordance with the object information received from processing the other series of images.
Haller (20150213556 A1) discloses techniques for determining or predicting re-inspection of a vehicle insurance claim are disclosed. The probability of an occurrence of a re-inspection of a claim (e.g., a re-inspection score) is determined by using a predictive re-inspection model generated based on a data analysis of historical claim data from a plurality of sources. The re-inspection score may be determined prior to a repair facility initially reviewing the claim or viewing the damage to the vehicle, e.g., at FNOL. Inputs to the predictive re-inspection model may include a settlement estimate, and optionally one or more other claim attributes that are strongly correlated to re-inspection. Other re-inspection information may be additionally or alternatively predicted by using the predictive re-inspection model. Candidate claims for re-inspection may be identified by ranking re-inspection scores and/or other re-inspection information.
Claims 1-9 and 11-20 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
CHEN  (US 20170140231 A1) is pertinent because it uses moving object detection with single camera.  
Nemat-Nasser (US 20130073114 A1) is pertinent because it identifying a driver comprises an image capturing device
Chen (US 20020180870 A1) is pertinent because it detecting moving objects by comparing video images	
Fujinawa (US 20100100276A1) is pertinent because it uses imaging apparatus mounted on a vehicle and imaging a vicinity of the vehicle.
Kikuchi (US 20040071319) is pertinent because it uses measuring an object velocity in a photographic field from a plurality of photographic frames made up of a plurality of pixels comprises an object area extracting unit configured to extract, as an object area, a set of pixels from which an object has been sensed over at least M (M<N) of N successive frames including the present frame, a center-of-gravity computing unit configured to calculate the center-of-gravity position coordinates of the extracted object area in the photographic field, and a velocity computing unit configured to calculate the object velocity from the movement of the calculated center-of-gravity position coordinates between different frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694